Title: To George Washington from William Shepard, 7 April 1782
From: Shepard, William
To: Washington, George


                        
                            Sir
                             york Hutts april 7th 1782
                        
                        Capt. Lebbeus Drew of the 4th massts Regt being Desirous of Resineing his Command in the
                            Army. I recommend him to your Excellency for a Discharg—and do hearby certify that he has no Public accounts unsettled to
                            my Knowledge Except Such as may have accrued. During his being a Prisoner of War. I am your Excellencys
                            obedt Humle Sert
                        
                            Wm Shepard Colo.
                            4th Massts Regt
                        
                    